Case 2:19-cv-17971-KM-ESK Document 8 Filed 07/16/20 Page 1 of 4 PageID: 395



________________________________________________________________________
                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY

ITPEU PENSION FUND, et al.                            :      CIVIL ACTION
                                                      :
                                                      :      No. 2:19-cv-17971-KM-ESK
                              Plaintiffs              :
       v.                                             :
                                                      :
SABROSA FOODS, INC.                                   :
                                                      :
                              Defendant               :

                            ORDER AND DEFAULT JUDGMENT

       Upon consideration of the Complaint and Motion for Entry of Judgment by Default of the

Plaintiffs, ITPEU Pension Fund by and through its Board of Trustees, Co-Chairmen Dennis

Arrington and Jerry Bowden (“Pension Fund”), ITPEU Health and Welfare Fund by and through

its Board of Trustees, Co-Chairmen Dennis Arrington and Harold Gelber (“Welfare Fund”) and

ITPEU Annual Benefit Fund by and through its Board of Trustees, Co-Chairmen Dennis Arrington

and John Morgan (“Annual Fund”, hereinafter collectively called the “Funds”), it appears to the

Court that Defendant Sabrosa Foods, Inc. (“Defendant”) was served with process on January 21,

2020 and has inexcusably, knowingly and willfully failed to appear, plead or otherwise defend, and

the default against said Defendant having been entered;

       IT IS this 16th day of July, 2020 ORDERED as follows:

       1.      Plaintiffs’ unopposed motion for judgment by default (DE 7) is GRANTED.

       2.      Judgment is hereby entered against the Defendant and in favor of the Plaintiffs in the

amount of Ninety-Two Thousand, Five Hundred Twenty-Eight Dollars and Four Cents ($92,528.04)

including:
Case 2:19-cv-17971-KM-ESK Document 8 Filed 07/16/20 Page 2 of 4 PageID: 396



               a.     Unpaid contributions according to the audit report in the amount of Sixteen

Thousand, Seven Hundred, Seventy-Six Dollars and Ninety-Five Cents ($16,776.95) owed by

Defendant to the Pension Fund pursuant to ERISA 29 U.S.C. §1132(g)(2)(A) and the Labor Contract;

               b.     Interest accrued through March 6, 2020 in the amount of One Thousand, Nine

Hundred Seventy-Seven Dollars and Forty-Nine Cents ($1,977.49) to the Pension Fund on the

contribution amount owed according to the audit report as provided by 29 U.S.C. §1132(g)(2)(B) and

Pension Fund Trust Agreement. The contribution amount shall continue to bear interest as provided

in 29 U.S.C. §1132(g)(2)(B), as from time to time amended, until the date of actual payment.

               c.     Liquidated damages owed to the Pension Fund pursuant to 29 U.S.C.

§1132(g)(2)(C)(ii) and the Pension Fund Trust Agreement of 20% of the contributions owed

according to the audit report, in the amount of Three Thousand Three Hundred, Fifty-Five Dollars

and Thirty-Nine Cents ($3,355.39).

               d.     Outstanding contractual interest owed to the Pension Fund in the amount of

One Thousand, One Hundred Seventy-Seven Dollars and Eighty-Six Cents ($1,177.86) for late

payments of contributions for the months of December 2016, January 2017, February 2017, March

2017, April 2017, and May 2017.

               e.     Unpaid contributions according to the audit report in the amount of Forty

Thousand, Three Hundred Eleven Dollars and Seven Cents ($40,311.07) owed by Defendant to the

Welfare Fund pursuant to ERISA 29 U.S.C. §1132(g)(2)(A) and the Labor Contract;

               f.     Interest accrued through March 6, 2020 in the amount of Four Thousand,

Seven Hundred Fifty-One Dollars and Forty-Four Cents ($4,751.44) for the Welfare Fund on the

contribution amount owed according to the audit report as provided by 29 U.S.C. §1132(g)(2)(B) and
Case 2:19-cv-17971-KM-ESK Document 8 Filed 07/16/20 Page 3 of 4 PageID: 397



Welfare Fund Trust Agreement. The contribution amount shall continue to bear interest as provided

in 29 U.S.C. §1132(g)(2)(B), as from time to time amended, until the date of actual payment.

               g.     Liquidated damages owed to the Welfare Fund pursuant to 29 U.S.C.

§1132(g)(2)(C)(ii) and the Welfare Fund Trust Agreement, of 20% of the contributions owed

according to the audit report, in the amount of Eight Thousand, Sixty-Two Dollars and Twenty-One

Cents ($8,062.21).

               h.     Unpaid contributions according to the audit report in the amount of Nine

Thousand, One Hundred, Ninety-Three Dollars and Fourteen Cents ($9,193.14) owed by Defendant

to the Annual Fund pursuant to ERISA 29 U.S.C. §1132(g)(2)(A) and the Labor Contract;

               i.     Interest accrued through March 6, 2020 in the amount of One Thousand,

Eighty-Three Dollars and Fifty-Nine Cents ($1,083.59) for the Annual Fund on the contribution

amount owed according to the audit report as provided by 29 U.S.C. §1132(g)(2)(B) and Annual Fund

Trust Agreement. The contribution amount shall continue to bear interest as provided in 29 U.S.C.

§1132(g)(2)(B), as from time to time amended, until the date of actual payment.

               j.     Liquidated damages owed to the Annual Fund pursuant to 29 U.S.C.

§1132(g)(2)(C)(ii) and the Annual Fund Trust Agreement, of 20% of the contributions owed

according to the audit report, in the amount of One Thousand, Eight Hundred Thirty-Eight Dollars

and Sixty-Three Cents ($1,838.63).

               k.     Outstanding contractual interest owed to the Annual Fund in the amount of

Seven Hundred Ninety-Nine Dollars and Thirty-Two Cents ($799.32) for late payments of

contributions for the period of November 2016 through May 2017.

               l.     Attorneys’ fees and costs as provided in 29 U.S.C. §1132(g)(2)(D) incurred

by the Funds in this matter in the total amount of Three Thousand, Two Hundred Dollars and Ninety-
Case 2:19-cv-17971-KM-ESK Document 8 Filed 07/16/20 Page 4 of 4 PageID: 398



Five Cents ($3,200.95), which includes attorneys’ fees of Two Thousand, Six Hundred Forty-Five

Dollars and Zero Cents ($2,645.00) and litigation costs of Five Hundred Fifty-Five Dollars and

Ninety-Five Cents ($555.95) incurred through March 6, 2020.

          3.   This Order and Judgment is enforceable, without duplication, by the Funds, or their

agents.

                                             BY THE COURT:

                                             /s/ Kevin McNulty

                                             KEVIN MCNULTY
                                             United States District Judge
